Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Erik Wright on 3/1/2021.

The application has been amended as follows: 
Claim 12. Canceled
Claim 13. Canceled
Claim 14. Canceled
Claim 15. canceled
 Claim 16. Canceled
Claim 18. Canceled
Claim 19. Canceled
Claim 20. Canceled

Reasons for Allowance

US4289545 is regarded as the closest prior art of record.
‘545, col. 3, teaches a first boronising treatment chamber, means for heating the said first chamber to a temperature of the order of 850 to 1,150 C., a second chamber for a pulverulent or granular mass of mineral oxides, means for heating the said second chamber to at least about 450° C., means for bringing a fluorine-containing gas into the said second chamber, a passage for transferring the gaseous fluorine-containing effluent from the second chamber to the first chamber and means for discharging the gaseous fluorine-containing effluent from the said first chamber.
‘545 does not teach a fluidized second powder selected from the group consisting of metal oxides and metal hydroxides as claimed in claim 1. 
Although ‘545 teaches metal oxide powders are converted to metal fluorides waste, ‘545 does not teach the metal oxide powders converted to metal boride powder or boron-doped powder as claimed in claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.